 



Exhibit 10.11
AWARD TERMS OF
OPTIONS GRANTED UNDER THE
DUPONT EQUITY AND INCENTIVE PLAN

     
Introduction
  You have been granted stock options under the E.I. du Pont de Nemours and
Company Equity and Incentive Plan (“Plan”), subject to the following Award
Terms. This grant is also subject to the terms of the Plan itself, which is
hereby incorporated by reference. However, to the extent that an Award Term
conflicts with the Plan, the Plan shall govern. A copy of the Plan, and other
Plan-related materials, such as the Plan prospectus, are available at:
 
   
 
  www1.lvs.dupont.com/employeebenefits/sharesandstockoption. html.
 
   
Date of Grant
  [___]
 
   
Type of Options
  Non-qualified stock options (“NQSOs”)
 
   
Exercise Price
  [___]
 
   
Expiration Date
  Option will expire no later than [DATE THAT IS THE DAY PRIOR TO THE SIXTH
ANNIVERSARY OF THE DATE OF GRANT]. However, the option may expire sooner. Please
refer to “Termination of Employment” below.
 
   
Vesting Schedule
  One-third (1/3) of the options (rounded down to the next full share) will
become exercisable on [FIRST ANNIVERSARY OF DATE OF GRANT].
 
   
 
  One-third (1/3) of the options (rounded down to the next full share) will
become exercisable on [SECOND ANNIVERSARY OF DATE OF GRANT].
 
   
 
  The remaining options will become exercisable on [THIRD ANNIVERSARY OF DATE OF
GRANT].
 
   
 
  In the event of a Change of Control (as defined in the Plan) any unvested
options will be automatically vested and will remain exercisable in accordance
with these Award Terms. If the consideration paid to the stockholders is solely
cash, the Compensation Committee may provide that any unexercised options will
be cancelled in exchange for a cash payment equal to the (i) excess
consideration paid per share of stock in the Change of Control over the exercise
price of your options multiplied by (ii) the number of your unexercised options.

 



--------------------------------------------------------------------------------



 



Termination
of Employment

         
 
  Due to Retirement (as defined in the applicable pension or retirement plan or
plan company policy)   If you are an active employee for six months following
the date of the grant, the options will be exercisable through the Expiration
Date set forth above. After that date, any unexercised options will expire. Any
unvested options as of the date of termination will continue to vest in
accordance with the Vesting Schedule set forth above.
 
       
 
  Due to Lack of Work, Divestiture to Entity Less Than 50% Owned by DuPont, or
Total and Permanent Disability   If you are an active employee for six months
following the date of the grant, the options will be exercisable through the
date that is one year after the date of your termination of employment, or, if
earlier, the Expiration Date set forth above. After that date, any unexercised
options will expire. Any unvested options as of the date of termination will
continue to vest in accordance with the Vesting Schedule set forth above.
 
       
 
  Due to Death   If you are an active employee for six months following the date
of the grant, the options will be exercisable through the date that is two years
after the date of your termination of employment or, if earlier, the Expiration
Date set forth above. After that date, any unexercised options will expire. Any
unvested options as of the date of termination will be automatically vested.
 
       
 
  Due to Any Other Reason (such as voluntary termination)   Options must be
exercised by the date on which you terminate employment.

     
Other Forfeiture
  If you engage in misconduct, the Company may demand that you repay this Award,
or cash payments you received as a result of this Award, within 10 days
following written demand by the Company. “Misconduct” is defined in the Plan,
and includes, but is not limited to, termination for cause (also defined in the
Plan) or the breach of a noncompete or confidentiality agreement in your
employment agreement.
 
   
Exercise Methods
  There are four exercise methods from which to choose. However, due to local
legal requirements, some of those methods may not be available to you. For more
information regarding exercise procedure, please refer to the Plan prospectus.

 



--------------------------------------------------------------------------------



 



     
Withholding
  Withholding for federal, state and local taxes is required in connection with
exercise of non-qualified stock options. When a non-qualified stock option is
exercised, the difference between the option price and the value of the stock at
time of exercise is compensation subject to withholding. For more information
regarding withholding procedures, please refer to the Plan prospectus.
 
   
Non-transferability
  You may not transfer these options, except by will or laws of descent and
distribution. The options are exercisable during your lifetime only by you or
your guardian or legal representative.

 